The defendant was tried and convicted under an indictment charging him with the offense of distilling, and also unlawfully possessing a still. The verdict was general finding him guilty as charged in the indictment, and the court duly sentenced him to the penitentiary for not less than two nor more than three years. The appeal is upon the record, and is here submitted upon motion by appellant to dismiss the appeal. The motion is not resisted, and it is therefore granted. The appeal in this case is dismissed. Appeal dismissed.